 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   MICHAEL SHORT,                      )   No. 2:19-cv-01985-DSF (JDE)
                                         )
12                                       )
                       Petitioner,       )   ORDER ACCEPTING FINDINGS
13                                       )
                  v.                     )   AND RECOMMENDATION OF
14                                       )   UNITED STATES MAGISTRATE
                                         )   JUDGE
     FILIPE MARTINEZ, Warden,            )
15                                       )
                       Respondent.       )
16                                       )
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt.
18
     1), the Motion to Dismiss the Petition (Dkt. 12), the Request for Leave to
19
     Amend Petition (Dkt. 13), the Objection to the Motion to Dismiss (Dkt. 14),
20
     the Report and Recommendation of the United States Magistrate Judge (Dkt.
21
     16), Petitioner’s Objection to the Report and Recommendation (Dkt. 17), and
22
     the other relevant pleadings. Further, the Court has engaged in a de novo
23
     review of those portions of the Report and Recommendation to which
24
     objections have been made. The Court accepts the findings and
25
     recommendation of the Magistrate Judge.
26
           IT IS THEREFORE ORDERED that:
27
           (1)   Respondent’s Motion to Dismiss (Dkt. 12) is GRANTED;
28
 1       (2)   Petitioner’s Motion for Leave to Amend (Dkt. 13) is DENIED;
 2             and
 3       (3)   Judgment shall be entered dismissing this action without prejudice
 4             for lack of jurisdiction.
 5
 6   DATED: June 20, 2019
 7
                                           Honorable Dale S. Fischer
 8                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
